Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-5, 8, 10-12, 14-15, 18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander (PGPub 2008/0122597) in view of Seder et al. (PGPub 2012/0093357) and in further view of Wang (PGPub 2016/0061625) and in further view of Breed (PGPub 2015/0175161).
As to claim 1, Englander discloses a collision prediction and warning system for a predicted collision of a pedestrian or bicyclist with a left side of the transit bus or a right side of the transit bus (Fig. 2: objection detection on sides of bus), the system comprising: a first range scanner located at a first side of the transit bus and arranged to cover a first side area providing full coverage of pedestrian and cyclist presence around the transit bus on the first side of the transit bus (Paragraph 45, 62: radar for detection of objects), wherein the first side is one of the left side of the transit bus or the right side of the transit bus (Fig. 3: sensors on both sides);  a first DTL (detection, tracking and localization) module configured to detect, track, and localize a first object (Paragraph 45, 49: tracking nearby objects);  a first video sensor located at the first side of the transit bus and in close proximity to a rear of the transit bus, pointed substantially forward (Fig. 3: forward facing camera at back of bus), and arranged to cover a second side area along the first side of the transit bus, the second side area overlapping the first side area (Fig. 7, Paragraph 45: camera ancillary devices include the radar and hence would have overlapping coverage areas);  a second DTL module configured to detect, track, and localize a second object corresponding to the pedestrian or bicyclist based on at least first image data received from the first video sensor, and output second detected object information including a position of the second object (Paragraph 50, 67: camera object detection).
Englander does not explicitly disclose a fusion module configured to determine a first position of the pedestrian or bicyclist based on at least positions of objects included in the first detected object information output by the first DTL module and the second detected object information output by the second DTL module;  a collision prediction module configured to: estimate a likelihood of collision between the detected pedestrian or bicyclist and the first side of the transit bus based on at least the first position of the pedestrian or bicyclist determined by the fusion module, and determine that a warning should be presented based on at least the estimated likelihood of collision;  and an operator alert interface configured to present an alert to a human operator of the transit bus in response to the determination that the warning should be presented.
(Paragraph 10, 26: sensor data is fused);  a collision prediction module configured to: estimate a likelihood of collision between the detected pedestrian or bicyclist and the first side of the transit bus based on at least the first position of the pedestrian or bicyclist determined by the fusion module (Paragraph 31: warning of a collision), and determine that a warning should be presented based on at least the estimated likelihood of collision (Paragraph 31: warning of a collision);  and an operator alert interface configured to present an alert to a human operator of the transit bus in response to the determination that the warning should be presented (Paragraph 31: warning of a collision).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Englander to fuse the sensor data as taught by Seder.
The motivation for such a modification would be to improve accuracy of the object tracking (Seder; Paragraph 27).
Englander in view of Seder does not explicitly disclose obtain a current location of the transit bus; determine, based on historical accident data, that a location at which a previous accident occurred between a pedestrian and a vehicle is the same or similar to the current location of the transit bus; determine the likelihood of collision using the sensors and the determination that the location of the previous accident is the same or similar to the current location of the transit bus.
(Paragraph 23, 26, 127: determine the location and history of pedestrian accidents for location and predict likelihood of accident); determine the likelihood of collision using the sensors and the determination that the location of the previous accident is the same or similar to the current location of the transit bus (Paragraph 71: using sensors with historical data to determine alerts).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Englander in view of Seder to use history data as taught by Wang.
The motivation for such a modification would be to have a more comprehensive analysis system that uses different sources of data to better predict the likelihood of an accident.
While Englander in view of Seder and in further view of Wang does not explicitly disclose obtain area map information including positions of permanent objects proximate to the transit bus; identify permanent objects of the first plurality of objects and the second plurality of objects which do not correspond to the pedestrian or bicyclist by comparing positions of the permanent objects to positions of the plurality of first objects and positions of the plurality of second objects; and identify the first tracked object and the second tracked object as corresponding to the pedestrian or bicyclist by excluding the permanent objects from the plurality of first objects and the plurality of second objects, Breed discloses using a map database to ignore stationary objects in 
The motivation for such a modification would be to more accurately assess the situation and prevent false determinations of whether an object will move into the trajectory of the vehicle.	
As to claim 2, 12, Englander in view of Seder discloses wherein the first video sensor is located in close proximity to a roof of the transit bus and is pointed partially downward (Englander; Paragraph 54: camera near roof).
As to claim 4, 14, Englander in view of Seder discloses further comprising a second video sensor located at a front side of the transit bus and arranged to cover a first front area in front of the transit bus (Englander; Fig. 6: front cameras), wherein: the second DTL module is configured to detect, track, and localize a third object based on at least second image data received from the second video sensor and include a position of the third object in the first detected object information; and the second side area overlaps the first front area (Englander; Paragraph 50, 67: camera object detection).
As to claim 5, 15, Englander in view of Seder discloses further comprising a second range scanner located at the front side of the transit bus and arranged to cover a second front area in front of the transit bus (Englander; Fig. 6-7, Paragraph 45: front facing cameras include the range scanner), the second front area overlapping the first front area, the first side area, and the second side area, wherein: the first video sensor is a thermal video sensor and the first image data includes first thermal data (Seder; Paragraph 14: thermal imaging); the first DTL module is configured to configured to detect, track, and localize a fourth object corresponding to the pedestrian or bicyclist based on at least second range scanner data received from the second range scanner and include a position of the fourth object in the first detected object information (Englander; Fig. 6-7, Paragraph 45: front facing cameras include the range scanner);  the second DTL module is configured to detect, track, and localize the second object based on at least the first thermal data received from the first video sensor (Seder; Paragraph 15: detected object using sensors);  and the third object corresponds to the pedestrian or bicyclist (Seder; Paragraph 43: detect pedestrians).
As to claim 10, 20, Englander in view of Seder discloses further comprising a public alert interface configured to broadcast an audio alarm via an external loudspeaker or present a visual alarm to the pedestrian or bicyclist in response to the determination that the warning should be presented (Englander; Paragraph 61: external warning).
As to claim 8, 18, Englander in view of Seder and in further view of Wang discloses wherein the collision prediction module is configured to: determine that a current time and day corresponds to a time and day at which the previous accident occurred (Wang; Paragraph 26: time and date of accident is considered); and estimate the likelihood of collision based on at least: the first position of the pedestrian or bicyclist determined by the fusion module (Paragraph 10: sensor information is fused), the determination that the location of the previous accident is the same or similar to the current location of the transit bus (Wang; Paragraph 23, 26, 127: determine the location and history of pedestrian accidents for location and predict likelihood of accident), and the determination that the current time and day corresponds to the time and day at which the previous accident occurred (Wang; Paragraph 26: time and date of accident is considered).
As to claim 11, Englander discloses a method for alerting a human operator of a transit bus of a predicted collision of a pedestrian or bicyclist with a left side of the transit bus or a right side of the transit bus (Fig. 2: objection detection on sides of bus), the method comprising: receiving first range scanner data from a first range scanner located at a first side of the transit bus and arranged to cover a first side area providing full coverage of pedestrian and cyclist presence around the transit bus on the first side of the transit bus, wherein the first side is one of the left side of the transit bus or the right side of the transit bus (Paragraph 45, 62: radar for detection of objects);  receiving first image data from a first video sensor located at the first side of the transit bus and in close proximity to a rear of the transit bus, pointed substantially forward, and arranged to cover a second side area along the first side of the transit bus (Fig. 3, 6: sensors on both sides at back and pointing forward), the second side area overlapping the first side area (Fig. 7, Paragraph 45: camera ancillary devices include the radar and hence would have overlapping coverage areas);  .
Englander does not explicitly disclose detecting and tracking the pedestrian or bicyclist based on at least the first range scanner data and the first image data estimating a likelihood of collision between the detected pedestrian or bicyclist and the first side of the transit bus based on at least the tracking of the pedestrian or bicyclist; determining that a warning should be presented based on at least the estimated 
 Seder discloses detecting and tracking the pedestrian or bicyclist based on at least the first range scanner data and the first image data (Paragraph 10: sensor information is fused )estimating a likelihood of collision between the detected pedestrian or bicyclist and the first side of the transit bus based on at least the tracking of the pedestrian or bicyclist (Paragraph 31: warning of a collision); determining that a warning should be presented based on at least the estimated likelihood of collision (Paragraph 31: warning of a collision);  and presenting an alert to the human operator in response to the determination that the warning should be generated (Paragraph 31: warning of a collision). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Englander to fuse the sensor data and output alert as taught by Seder.
The motivation for such a modification would be to improve accuracy of the object tracking (Seder; Paragraph 27) and ensure the operator is aware of the hazard.
Englander in view of Seder does not explicitly disclose obtain a current location of the transit bus; determine, based on historical accident data, that a location at which a previous accident occurred between a pedestrian and a vehicle is the same or similar to the current location of the transit bus; determine the likelihood of collision using the sensors and the determination that the location of the previous accident is the same or similar to the current location of the transit bus.
(Paragraph 23, 26, 127: determine the location and history of pedestrian accidents for location and predict likelihood of accident); determine the likelihood of collision using the sensors and the determination that the location of the previous accident is the same or similar to the current location of the transit bus (Paragraph 71: using sensors with historical data to determine alerts).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Englander in view of Seder to use history data as taught by Wang.
The motivation for such a modification would be to have a more comprehensive analysis system that uses different sources of data to better predict the likelihood of an accident.
While Englander in view of Seder and in further view of Wang does not explicitly disclose obtain area map information including positions of permanent objects proximate to the transit bus; identify permanent objects of the first plurality of objects and the second plurality of objects which do not correspond to the pedestrian or bicyclist by comparing positions of the permanent objects to positions of the plurality of first objects and positions of the plurality of second objects; and identify the first tracked object and the second tracked object as corresponding to the pedestrian or bicyclist by excluding the permanent objects from the plurality of first objects and the plurality of second objects, Breed discloses using a map database to ignore stationary objects in 
The motivation for such a modification would be to more accurately assess the situation and prevent false determinations of whether an object will move into the trajectory of the vehicle.	
As to claim 21, Englander in view of Seder and in further view of Wang and in further view of Breed discloses wherein: the fusion module is configured to: generate a situational awareness map by integrating sensor data from the first video sensor, the first detected object information from the first DTL module, the second detected object information from the second DTL module (Seder; Paragraph 10, 26: sensor data is fused), wherein the situational awareness map provides a position and velocity for a plurality of tracked objects including the plurality of first objects and the plurality of second objects (Seder; Paragraph 25, 47: object position and speed); and identify the first tracked object and the second tracked object as corresponding to the pedestrian or bicyclist based on the area map information and the situational awareness map (Seder; Paragraph 30: using map data with sensor data); the collision prediction module is configured to estimate the likelihood of collision based on at least the first position of the pedestrian or bicyclist determined by the fusion module, the situational awareness map (Seder; Paragraph 31: likely collision), and the determination that the location of the previous accident is the same or similar to the current location of the transit bus (Wang; Paragraph 23, 26, 127: determine the location and history of pedestrian accidents for location and predict likelihood of accident); and the operator alert interface is configured to present a visual representation of at least a portion of the situational awareness map to the human operator (Seder; Fig. 5: visual representation of alert).

Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander (PGPub 2008/0122597) in view of Seder et al. (PGPub 2012/0093357) and in further view of Wang (PGPub 2016/0061625) and in further view of Breed (PGPub 2015/0175161) and in further view of Breed et al. (PGPub 2005/0195383, hereinafter referred to as Breed-2).
As to claim 3, 13, Englander in view of Seder does not explicitly disclose wherein the first range scanner is located in close proximity to a center of the first side of the transit bus.
 Breed-2 discloses wherein the first range scanner is located in close proximity to a center of the first side of the transit bus (Fig, 6C: cameras along the side of the vehicle).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Englander in view of Seder to include side cameras as taught by Breed-2.
The motivation for such a modification would be for more area coverage and redundancy for improved accuracy.

Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander (PGPub 2008/0122597) in view of Seder et al. (PGPub 2012/0093357) and Wang (PGPub 2016/0061625) and in further view of Breed (PGPub 2015/0175161) and in further view of Ricci (PGPub 2013/0135118).
As to claim 6, 16, Englander in view of Seder discloses using fusion module to detect objects (Paragraph 10, 26: sensor data is fused).
Englander in view of Seder does not explicitly disclose wherein the collision prediction module is further configured to: receive a turn-light status and/or a steering wheel movement measurement indicating the transit bus is turning or will be turning; predict an expected motion trajectory of the transit bus based on at least the turn-light status and/or the steering wheel movement measurement; and estimate the likelihood of collision based on at least the expected motion trajectory of the transit bus and the first position of the pedestrian or bicyclist.
	Ricci discloses wherein the collision prediction module is further configured to: receive a turn-light status and/or a steering wheel movement measurement indicating the transit bus is turning or will be turning (Paragraph 210: monitor turn signal); predict an expected motion trajectory of the transit bus based on at least the turn-light status and/or the steering wheel movement measurement (Paragraph 210: determine trajectory); and estimate the likelihood of collision based on at least the expected motion trajectory of the transit bus and the first position of the pedestrian or bicyclist (Paragraph 210: determine whether collision is likely).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Englander in view of Seder to detect turn status as taught by Ricci.
.

Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander (PGPub 2008/0122597) in view of Seder et al. (PGPub 2012/0093357) and in further view of Wang (PGPub 2016/0061625) and in further view of Breed (PGPub 2015/0175161) and in further view of Goldman-Shenhar et al. (US 9881503).
As to claim 9, 19, Englander in view of Seder does not explicitly disclose wherein: the collision prediction and warning system is configured to triangulate electromagnetic signals received by antennas on the transit bus from an electrical wheelchair or an electronic device carried by the pedestrian or bicyclist; and the fusion module is configured to determine the first position of the pedestrian or bicyclist based further on the triangulation of the received electromagnetic signals.
Goldman-Shenhar discloses wherein: the collision prediction and warning system is configured to triangulate electromagnetic signals received by antennas on the transit bus from an electrical wheelchair or an electronic device carried by the pedestrian or bicyclist (col. 23 lines 19-40: pedestrian device is detected); and the fusion module is configured to determine the first position of the pedestrian or bicyclist based further on the triangulation of the received electromagnetic signals (col. 11 line 27-51: triangulation).

The motivation for such a modification would be to increase the safety of the system by enhancing the machine vision (Goldman-Shenhar; col. 23 lines 19-40).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englander (PGPub 2008/0122597) in view of Seder et al. (PGPub 2012/0093357) and in further view of Wang (PGPub 2016/0061625) and in further view of Breed (PGPub 2015/0175161) and in further view of Miksa et al. (US 9880010).
As to claim 21, Englander in view of Seder and in further view of Wang and in further view of Breed does not explicitly disclose wherein the fusion module is further configured to: determine orientation information representing an orientation of the transit bus with respect to a road network based at least in part on sensor data received from an inertial measuring unit (IMU) of the transit bus; and update the situational awareness map to include the orientation information.
Miksa discloses wherein the fusion module is further configured to: determine orientation information representing an orientation of the transit bus with respect to a road network based at least in part on sensor data received from an inertial measuring unit (IMU) of the transit bus; and update the situational awareness map to include the orientation information (col. 6 lines 20-34: using IMU for orientation information).

The motivation for such a modification would be to provide for as much accuracy for location and orientation as possible (col. 6 lines 20-34).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-16, 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L/           Examiner, Art Unit 2683       

/BRIAN A ZIMMERMAN/           Supervisory Patent Examiner, Art Unit 2683